DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/25/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 20180223047 A1) hereinafter “Xiao” in view of Koranagi et al. (US 20080050884 A1) hereinafter “Koyanagi”.

With respect to claim 1, Xiao in view of Koyanagi discloses a deposition method of forming silicon oxide films (Xiao, para [162]) collectively, 
the deposition method performing a plurality of execution cycles (ALD is a surface-controlled layer-by-layer process for the deposition of thin films with atomic layer precision) each of which includes: 
supplying a silicon material gas containing an organoamino-functionalized oligosiloxane compound into the processing container (Xiao, para [0024]. However, in this embodiment Xiao does not explicitly disclose supplying an oxidizing gas into the processing container adjusted to a pressure of 1 Torr to 10 Torr (133 Pa to 1333 Pa). 
However, Xiao in another embodiment discloses supplying an oxidizing gas into the processing container adjusted to a pressure of 1 Torr to 10 Torr (133 Pa to 1333 Pa) (Xiao, para [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao such that the Pressure Torr range is used in order to improve thermal stability, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
However, Xiao does not explicitly disclose a plurality of substrates in a processing container. 
On the other hand, Koyanagi discloses a plurality of substrates in a processing container (para [0032-34]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao according to the teaching of the Koyanagi in order. to improve the reliability of semiconductor device.

With respect to claim 2, Xiao in view of Koyanagi discloses the deposition method according to claim 1, wherein the organoamino-functionalized oligosiloxane compound is 2-dimethylamino-2,4,6,8- tetramethylcyclotetrasiloxane (Xiao, para [0024]).

With respect to claim 3, Xiao in view of Koyanagi discloses the deposition method according to claim 1, wherein the oxidizing gas contains an 03 gas (Xiao, para [0162]).

With respect to claim 4, Xiao in view of Koyanagi discloses the deposition method according to claim 1, wherein the pressure in the processing container in the supplying the oxidizing gas is 1.5 Torr to 10 Torr (200 Pa to 1333 Pa) (Xiao, para [0145], "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

With respect to claim 5, Xiao in view of Koyanagi discloses the deposition method according to claim 1, wherein the processing container is able to accommodate a substrate holder that holds the plurality of substrates with intervals in a vertical direction (Koyanagi, para [0077]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M./            Examiner, Art Unit 2895

/ALI NARAGHI/            Examiner, Art Unit 2895